[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Court after hearing testimony of the plaintiff, Alan R. Kelly, makes the following findings with respect to damages.
With respect to the first and third counts, the plaintiff Milford Counseling Center, P.C. has been damaged in the amount of $37,776.83 representing sums misappropriated by the defendant which sum shall be trebled pursuant to Connecticut General Statutes § 52-564. In addition, Milford Counseling Center has suffered damages in the amount of $37,483.95 representing costs incurred as a result of the conduct of the defendant.
With respect to the second count, the court finds that pursuant to CUTPA the plaintiff, Milford Counseling Center, is entitled to be awarded attorney's fees in the amount of $1465.
As to the fourth count, the Court awards damages to the plaintiff, Alan R. Kelly, in the amount of $25,000.
Therefore, on counts one and three, damages are awarded to the plaintiff, Milford Counseling Center, in the amount of $150,814.44. On count three damages are awarded to the plaintiff, Milford Counseling Center, in the amount of $1,465. On count four, damages are awarded to the plaintiff, Alan R. Kelly, in the amount of $25,000.
THOMPSON, J.